Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 30, 2016.
A reading of the specification reveals the point of novelty may reside in treating skin wounds with a liquid topical composition containing at least two skin permeation enhancers, 1,2-propanediol (also known as propylene glycol), and either laurocapram or decyl methyl sulfoxide in specific proportion ranges, along with a listing of active plant extracts.
Applicant’s election without traverse of Group II, claims 29-33, in the reply filed on 3/31/22 is acknowledged.  It is understood that the remaining claims, with claim 16 as the independent claim, now depend from claim 29.  However, claims 16-28 are directed towards a method of making a composition in distinction to claim 29, which is directed to a method of treating.  These are distinct inventions as set forth in the requirement for restriction of 2/1/22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 29 there is lack of antecedent basis regarding "the liquid-state topical pharmaceutical composition".  It is suggested that claim 29 line 2 be amended to read, "topically applying a liquid topical pharmaceutical composition to the subject," and amending the rest of the claim to be consistent. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu (10,864,240) is the parent patent.
Price (2018/0318398) teaches topical compositions with skin permeation enhancers.
Kin (2017/0333345) teaches topical compositions with skin permeation enhancers.
Woodford (J Toxicology:  Cutaneous and Ocular Tox) teaches penetration enhancers and the percutaneous absorption of drugs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655